Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claims 1, 2, “adapted” should be -- reference --.
Claim 5, line 5, “Compare” should be -- Comparing --.
Claim 5, line 7, “Determine” should be -- Determining --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the coated sample" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 5 and 9 are indefinite for reciting the limitation “adapted” because it has been held that the recitation that an element is “adapted” perform a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claim 1 recites the limitation "the initial values" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the initial coating material" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite for reciting the limitation “characteristic lines” in line 8. Are they the first lines, the second line or both the first and second lines?
Claim 5 recites the limitation "the initial simulated X-ray spectrum" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite for reciting the limitation “starting” in line 10. What is the element that is started?
Claim 7 recites the limitation "the initial coating material" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the initial coating thickness" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the initial coating material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the initial coating thickness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-14 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose a method for determining a sample composition, which includes determining a sample composition that improves a match between a plurality of first lines characteristic for a sample and a simulated X-ray spectrum; and determining a coating thickness for a coating material based on the sample composition and at least one second line; and wherein the coating thickness is used for determining an absorption of X-rays as recited in claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Takahashi et al. (4,577,338); Wallace et al. (5,210,414); Statham (2006/0291619) and Yun et al. (2017/0336334) discloses a system for determining a sample composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881